DETAILED ACTION
Allowable Subject Matter
Claims 1-27 are allowed.
The nearest prior art is Burkett (US 4225289).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is regarding claim 1, “wherein the apparatus utilizes the characteristic data set and the at least one input data set to; estimate power consumption of the electric motor at the plurality of possible states; implement an optimization method which calculates a machine set value factor for each of the plurality of possible states, wherein the machine set value factor is a mathematic combination comprising a power cost factor related to the estimated power consumption of the electric motor and a working machine reliability factor related to the reliability of the working machine; set a target speed associated with the possible state having the greatest machine set value factor; and wherein the apparatus controller controls the speed of the electric motor to reach the target speed, and the process controller of the control loop system subsequently reacts by adjusting the position of the final control element to maintain the process variable at the set point;” and regarding claim 14 “estimatinq power consumption of the electric motor at the plurality of possible states; performing an optimization process which calculates a machine set value factor for each of the plurality of possible states, wherein the machine set value factor is a mathematical combination comprising a motor power cost factor related to the estimated power consumption of the electric motor and a working machine reliability factor related to reliability of the working machine; setting a target speed associated with the possible state having the greatest machine set value factor; changing the electric motor speed toward the target speed via the apparatus controller in at least one speed change 
These limitations, claim a controller determining fan speed based on a reliability factor and a power factor based on a plurality of estimated power consumption based on sensor readings and characteristic data; it then claims that a final control element maintains the process variable. The nearest prior art Burkett does not calculate power consumption based on characteristic data and sensor data, nor applies it toward creating a machine set value factor to determine a speed for the fan.  The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746